UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

PATRICIA WICKES,
Plaintiff,
-against- 19-CV-10673 (NSR)
WESTFAIR ELECTRIC CO.; BASIL HOLIBUS; ORDER OF SERVICE
JEFFREY DeLEO; TOM GRIESIS; GEORGE
GUERRERA,
Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. §§ 2000e to 2000e-17, 42 U.S.C. § 1981, the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §§ 621-634, and the New York State Human Rights Law,
N.Y. Exec. Law §§ 290 to 297, alleging that her employer discriminated against her based on her
race, sex, and age. She also asserts a claim under the Employee Retirement Income Security Act
of 1974, 29 U.S.C. § 1001, et seg. By order dated December 11, 2019, the Court granted
Plaintiff's request to proceed in forma pauperis.

DISCUSSION

Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on
the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process .. . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

 
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
A(m).”).

To allow Plaintiff to effect service on Defendants Westfair Electric Company, Basil
Holibus, Jeffrey DeLeo, Tom Griesis, and George Guerrera through the U.S. Marshals Service,
the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return
form (“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to
issue a summons and deliver to the Marshals Service all the paperwork necessary for the
Marshals Service to effect service upon these defendants.

Plaintiff must notify the Court in writing if her address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

 
The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Westfair Electric Company, Basil Holibus, Jeffrey DeLeo, Tom Griesis, and George
Guerrera and deliver all documents necessary to effect service to the U.S. Marshals Service.

SO ORDERED.

Dated: Dec. (7, 201%
White Plains, New York i s

LSON_S-ROMAN
nited States District Judge

Neem

 

 
DEFENDANTS AND SERVICE ADDRESSES

Westfair Electric Company
200 Brady Avenue
Hawthorne, NY 10532

Basil Holibus

c/o Westfair Electric Company
200 Brady Avenue

Hawthorne, NY 10532

Jeffrey DeLeo

c/o Westfair Electric Company
200 Brady Avenue
Hawthorne, NY 10532

Tom Griesis

c/o Westfair Electric Company
200 Brady Avenue
Hawthorne, NY 10532

George Guerrera

c/o Westfair Electric Company
200 Brady Avenue

Hawthorne, NY 10532

 
